Dear Mr. Johnson:
You have requested the opinion of this office regarding the legality of placing an individual Council member's name on his (1) business card, (2) stationery, and (3) lapel pin. During a telephone conversation with the undersigned, you explained that the lapel pins bear the Parish emblem and are given away at conventions, etc., and you wish to know whether inclusion of individual council members' names on these items is prohibited.
      La. R.S. 43:111.1 provides, as follows:
      No public funds shall be used in whole or in part for the payment of the cost of any advertisement containing therein the name of any public official whether elected or appointed; provided, however that the provisions of this section shall in no case be construed to apply to advertisements or notices required or authorized by law to be published or to any advertisements placed by any public agency or body authorized by law to advertise in the furtherance of its functions and duties.
It is the opinion of this office that ordinary business cards and office stationery do not constitute advertisements as contemplated by the statute. They serve a primary function of providing information to the recipient and identifying the sender. That function of business cards and stationery is well-recognized and common in the ordinary conduct of business affairs.
Lapel pins given out at conventions and other events, on the other hand, fall more in the nature of advertising. While advertising is not prohibited (see La. 33:4873), inclusion of the name of a public official therein is prohibited by La. R.S.43:111.1. We think there is a distinction inasmuch as the primary function of the lapel pin is promotion, rather than information.
In view of the foregoing, it is the opinion of this office that placing the name of a public official on stationery and business cards for informational purposes is not prohibited, but including a public official's name on lapel pins intended for promotional purposes would be in violation of La. R.S. 43:111.1.
I trust this opinion satisfies your request. Should you require any further information or assistance please do not hesitate to contact us.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ RANDALL A. KARR Assistant Attorney General
RPI/RAK/dra